          Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 1 of 28


1         DENNIS S. WAKS, #142581
          Attorney at Law
2         455 Capitol Mall, Suite 802
          Sacramento, CA 95814
3         Tel: 916-498-9871
4
          Attorney for Defendant
5         ANTHONY J. SALCEDO
6
7                                           IN THE UNITED STATES DISTRICT COURT
8                                       FOR THE EASTERN DISTRICT OF CALIFORNIA
9
          UNITED STATES OF AMERICA,                            )   Case No. 2:11- cr-00353--MCE
10                                                             )
          Plaintiff,                                           )   NOTICE OF MOTION AND MOTION FOR
11                                                             )   EARLY TERMINATION OF SUPERVISED
                          v.                                   )   RELEASE
12                                                             )
          ANTHONY J. SALCEDO,                                  )
13                                                             )   Date: March 18, 2020
          Defendant.                                           )   Time: 9:15 a.m.
14                                                             )   Judge: Hon. MORRISON C. ENGLAND, JR.
                                                               )
15

16                  TO:        UNITED STATES ATTORNEY MCGREGOR SCOTT and ASSISTANT
                               UNITED STATES ATTORNEY MICHELE RODRIGUEZ:
17
18
                    PLEASE TAKE NOTICE that on March 18, 2020 at 9:15 a.m. or as soon thereafter as
19
20        the matter may be heard by the Court, Anthony J. Salcedo moves for early termination of his

21        term of supervised release pursuant to 18 U.S.C. § 3583(e)(1).
22   I.       INTRODUCTION
23                  Mr. Salcedo hereby moves the Court to terminate on April 1, 2020 his term of supervised
24        release pursuant to 18 U.S.C. § 3583(e)(1). The 36-month term of supervised release began on
25        February 7, 2019. Mr. Salcedo will have completed nearly 14 months of his supervisory term.
26        The Probation Office informed the undersigned it takes no position on Mr. Salcedo’s request for
27        early termination.
28
          Order for Early Termination of Supervised Released         1                            U.S .v Anthony J. Salcedo
                                                                                                      2:11-cr 00353-MCE
           Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 2 of 28


1
2    II.       APPLICABLE LAW
3                    Title 18, section 3583(e)(1) of the United States Code authorizes the Court to terminate a
4          defendant’s felony term of supervised release at any time after the expiration of one year of
5
           supervision if the Court is “satisfied that such action is warranted by the conduct of the defendant
6
           released and the interest of justice.” It goes on to state that Probation “Officers should consider
7
           the suitability of early termination for offenders as soon as they are statutorily eligible”. Id.
8
9                    Section 3583(e) directs the Court to consider the purposes of sentencing set forth in 18

10         U.S.C. § 3553(a)(1) (nature and circumstances of offense, and history and circumstances of

11         defendant); 3553(a)(2)(b)(adequate deterrence to criminal conduct); 3553(a)(2)(C) (protect the
12
           public from further crimes of defendant); (a)(2)(D)(provide needed training, care, or treatment);
13
           (a)(4) (kinds of sentence available); (a)(5) (policy statements); (a)(6) (avoid unwarranted
14
           disparities); and (a)(7) (restitution).
15

16                   On February 16, 2012, the Honorable Robert Holmes Bell, Chair of the Committee on

17         Criminal Law of the Judicial Conference, issued a memorandum to all United States District

18         Court Judges encouraging them to grant early termination of supervised release in appropriate

19         cases as an effort to reduce expenditures in the probation and pretrial services programs.

20         Terminating “appropriate cases before they reach their full term saves resources and allows

21         officers to focus on offenders who continue to pose the greatest risk of recidivism.” Judge Bell’s

22         memorandum notes that supervision costs approximately $3,938 per year per case; a more recent

23         study notes that it costs the taxpayers over $4,400 per year. Analysis by the Administrative

24         Office of the Courts indicates that offenders who received early termination of supervised release

25         were “arrested less often, for less serious charges, and were sentenced to terms of imprisonment

26         less often.” Accordingly, “[f]rom a policy standpoint, it appears that the above criteria, when

27         properly applied, does not jeopardize public safety.” Id.

28
           Order for Early Termination of Supervised Released   1                              U.S .v Anthony J. Salcedo
                                                                                                   2:11-cr 00353-MCE
     Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 3 of 28


1
2    III. MR. SALCEDO SATISFIES ALL THE CRITERIA FOR EARLY TERMINATION
3
               Mr. Salcedo satisfies all factors set forth for early termination. As of April 1, 2020, he
4
     will have completed nearly 14 months of his 36-month term of supervision and does not require
5
     any further programming or treatment. According to his Probation Officer, Supervisory Officer
6
     Mike McFarland, Mr. Salcedo “has done what is expected.”. Mr. Salcedo has tested clean and
7
     he has had no new arrests or law enforcement contacts.
8
               Mr. Salcedo fully accepted responsibly before sentencing and admitted to Probation and
9
     the Court that in 2005 and 2006, he committed Conspiracy to Commit Mail Fraud and Mail
10
     Fraud. In August, 2011, after his arrest, he was released to Pretrial Supervision and remained out
11
     of custody until he was found guilty and remanded to the Sacramento County jail in June 2015;
12
     he remained out of custody for nearly 4 years without committing any new offenses. Mr. Salcedo
13
     was sentenced on November 12, 2015 to a term of 64 months in custody, and a supervised
14
     release term of 36 months.
15
               Though the Presentence Report (PSR) states that Mr. Salcedo, at the age of 18, admitted
16
     to some un-named “court house officer” in 1999 that he was a member of a gang, Mr. Salcedo
17
     denies being a member of a gang or making the statement that he was a gang member. He had no
18
     gang related distinguishing marks on him when interviewed by Probation during the PSR
19
     interview, there is no indication on pg. 3, Identifying Data, that he was a gang member, there was
20
     no discussion of his possible membership when discussing his bail release on an unsecured bond,
21
     he received no enhancement for being in a gang, he had no prior juvenile or adult criminal
22
     convictions, there was no discussion in the Justification section of the PSR that he was a gang
23
     member, there was nothing in his Special Conditions that discussed that he remain away from
24
     other gang members, there is nothing in the PSR that he lived in Citrus Heights, (the place where
25
     the gang was allegedly from) and lastly, he was not a gang member when he committed these
26
     offenses, when he was in the Bureau of Prisons (BOP) nor is he a gang member now.
27

28
     Order for Early Termination of Supervised Released   1                               U.S .v Anthony J. Salcedo
                                                                                              2:11-cr 00353-MCE
     Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 4 of 28


1              Furthermore, on ¶ 39 of the PRS, the Report states that Mr. Salcedo was charged with
2    murder when he was a juvenile, however, he advised counsel that he was not involved in the
3    homicide nor did he make any statements about an “adrenaline rush”. Mr. Salcedo went to trial;
4    the Court subsequently declared a mistrial and the case was dismissed against him. After further
5    investigation by law enforcement, they determined that they had “the wrong defendants”,
6    including Salcedo, and 2 others were later arrested and convicted. The defendant was tried in
7    1999, twenty-one years ago. The instant offenses, Federal Mail Fraud, have nothing to do with
8    homicides nor are they crimes of violence. It should be noted that Mr. Salcedo had no prior
9    criminal convictions, up until the Federal case.
10             In the nearly fifteen years since he was involved in these offenses to the present, he has
11   completed law school, passed the California bar, got married, paid off before sentencing over
12   $800,000 in restitution, fines, fees, and Federal Defender costs, he completed his 64-month
13   sentence, had one child while in custody and enjoyed the birth of his second child last December.
14   Mr. Salcedo, while in the BOP, successfully completed the 500-hour Residential Drug Abuse
15   Program (RDAP), took many classes including Anger Management Prevention and ultimately
16   started teaching courses to other inmates on how to remain drug-free and how to get employment
17   on the outside.
18             Mr. Salcedo is now employed as a paralegal/law clerk, since he lost his license to practice
19   law after this criminal conviction; Anthony is in charge of setting up the firm’s marketing and
20   new business development. Ms. Salcedo (maiden name-Anh Phoong) in her character letter to
21   Probation and the Court, stated that her “firm has done well in the Northern CA area and I have
22   plans to expand my firm to Southern CA as well as Nevada”. This is one of the many important
23   reason for “his getting this grant for early termination. His ability to travel without restrictions
24   would be most helpful in further developing the firm as he would be traveling often” (Exh. A).
25   As the Presentence Report (PSR) stated, “There were numerous character letters written on the
26   defendant’s behalf which spoke to the positive strides he has made since his involvement in this
27   offense” PSR pg. 17. Mr. Salcedo has been growing daily and is making a concerted effort to be
28
     Order for Early Termination of Supervised Released   1                              U.S .v Anthony J. Salcedo
                                                                                             2:11-cr 00353-MCE
     Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 5 of 28


1    positive and thankful for his family. He spends most of his free time with his wife and family.
2    Salcedo “has worked very hard to change. He recognizes what he did was wrong and has been
3    trying to help people who have drug addictions find employment and shelter.” PSR, ¶ 63. It
4    appears that Mr. Salcedo is working hard to put his past behind him and to make a better life for
5    himself and his family.
6              Mr. Salcedo is a hard worker. He has always worked even while he obtained both of his
7    Associate degrees, a Bachelor’s degree and a Law degree. However, at the time of the offense,
8    Mr. Salcedo was still young (24 years of age), lived a reckless life and was smoking pot,
9    drinking alcohol, ingesting ecstasy and inhaling a gram of cocaine per week. (PSR, ¶ 48). As can
10   be seen in his earlier letter to the court, Mr. Salcedo accepts responsibility for his actions; he
11   stated to Probation, “I accept responsibility for my actions. I’m guilty of the charged offenses…I
12   was financially motivated to earn enough money to pay for law school. I am ashamed of
13   myself.…I’ve ruined [everything]”. PSR, ¶19. Mr. Salcedo recognizes his mistakes and works
14   hard to become a better person. Mr. Salcedo’s wife became pregnant prior to trial and had their
15   first child after he was convicted and detained. Because of Mr. Salcedo’s actions, he lost out on
16   participating in a part of life that he can never replace. For many people, having a baby is a life-
17   changer. It gives you a whole other perspective on why you wake up every day. Mr. Salcedo
18   missed the birth of his first child and was not be able to help his wife take care of the baby. This
19   has weighed heavily on Mr. Salcedo and is a great punishment for someone to endure.
20             Mr. Salcedo has complied with all the requirements of his supervised release. Since his
21   release, Mr. Salcedo has demonstrated that he is more than capable of living a law-abiding life
22   and that further supervised release is not necessary to protect the public. Mr. Salcedo was
23   released to the halfway house in October 2018. He was a model resident during his four-month
24   stay. He found employment in the first few weeks, and has maintained employment ever since.
25   Mr. Salcedo is a member of his wife’s Law firm of 23 employees, and is earning a good wage.
26   He pays his taxes and secured health coverage for himself and his family. He would love to get
27

28
     Order for Early Termination of Supervised Released   1                              U.S .v Anthony J. Salcedo
                                                                                             2:11-cr 00353-MCE
     Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 6 of 28


1    this unfortunate event behind him, take the California bar exam again and become a practicing
2    attorney with his wife.
3              Mr. Salcedo enjoys stable and gainful employment at his wife’s law office, Phoong Law
4    Corporation. He “works hard every day, almost 10-12 hours every day. He wakes up at 5 am in
5    the morning and doesn’t get home until past 5pm. When he gets home, he spends time with my
6    daughter and I”, (Exh. A) [Letters from Employer and Friends written while Anthony was on
7    Supervision]. Mr. Salcedo made good use of his time while incarcerated; he taught classes and
8    he developed a new curriculum “to try and help other inmates succeed in life after incarceration”.
9    Furthermore, Ms. Salcedo writes that Anthony “has proven that he is a law-abiding citizen:
10   compliant with all terms of his probation [Supervised Release] since his release and more
11   importantly, he has a good support system to ensure his continued success”. As one of the
12   attorneys described in her letter, Tony does not require continued supervision, he will be
13   continually supervised “by the attorneys at the firm” on a daily basis.
14             Attorney Kim Harding first met Mr. Salcedo in Law School in 2005-he was “outgoing
15   and personable but immature and irresponsible”. She states that the “Anthony of today is not the
16   irresponsible immature individual I first met years ago”. He “accepts responsibility for his
17   actions” and “has continued to show sorrow and remorse for his past criminal conduct”. His wife
18   states that he is “passionate about helping others” including purchasing and giving out “hundreds
19   of backpacks for children” at a community “drive for Volunteers of America”. They have also
20   “sponsored an Art event for My Sister’s House; a local Sacramento shelter for women of
21   domestic violence” and “donated several thousand dollars to local schools and scholarships”.
22               Mr. Salcedo’s home life is also stable and positive. As Dr. Leonard Wong observed, he
23   has known Anthony for over 10 years and since his release, he has seen “the change in his attitude
24   and the impact on his life from all the tools that he has learned from the program[s] he completed”.
25   “I strongly believe that he has been fully rehabilitated and is a great asset to the community”. (Exh.
26   A). Mr. Salcedo is very close to his family and devoted to his loving wife and children. (Exh. B)
27

28
     Order for Early Termination of Supervised Released   1                             U.S .v Anthony J. Salcedo
                                                                                            2:11-cr 00353-MCE
     Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 7 of 28


1    [Photos of Anthony and his family]. He looks forward to taking them on a family vacation this
2    summer.
3              As Dr. Nguyen, who has also known Anthony or TJ for 10 years, stated “It’s good to have
4    TJ around. It’s good to see him so happy with his wife and daughter. It’s good to see him interact
5    and do what he can for the community with the resources available to him. It’s good for me to
6    have him back in my life and to have his support and encouragement again”. “Since he has been
7    back with us he spends most, if not all of his time with his family” “He puts everything into his
8    work to contribute his share to its success.” (Exh. A).
9              Mr. Salcedo has complied with all requirements of his supervised release according to his
10   Probation Officer. As a loving husband with significant familial support, a valued employee, and
11   a hardworking paralegal with outstanding skills, Mr. Salcedo has fully reintegrated into the
12   community and does not need supervised release to provide him with any additional training or
13   treatment. Save the badly needed resources for other newly released federal inmates that could use
14   the additional attention.
15             Mr. Salcedo has completed every condition asked of him and has gone far beyond the

16   requirements of his supervision. He has fully reintegrated into society and is a valued worker, family

17   member, and a law-abiding citizen. He has achieved stable community reintegration in terms of

18   housing, family, and employment. He is in full compliance with all terms of Supervision. Mr. Salcedo
19   satisfies every factor for consideration in 18 U.S.C. § 3583(e). Given Mr. Salcedo’s commendable
20   turnaround even before his imprisonment, including his solid performance on supervised release,
21   he respectfully requests that the Court order that his term of supervision be terminated as of April
22   1, 2020 under 18 U.S.C. § 3583(e). Should the Court feel that a hearing is unnecessary, a proposed
23   order is attached.
24
      Dated: March 7, 2020
25
26                                                        /s/ Dennis S. Waks
                                                          DENNIS S. WAKS
27
                                                          Attorney for Anthony J. Salcedo
28
     Order for Early Termination of Supervised Released      1                              U.S .v Anthony J. Salcedo
                                                                                                2:11-cr 00353-MCE
     Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 8 of 28


1
2
3

4
5
6
                                       IN THE UNITED STATES DISTRICT COURT
7
                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9                                                         )
     UNITED STATES OF AMERICA,                            )   Case No. 2:11- cr-00353--MCE
10                                                        )
     Plaintiff,                                           )   ORDER FOR EARLY TERMINATION OF
11                                                        )   SUPERVISED RELEASE
                     v.                                   )
12                                                        )
     ANTHONY J. SALCEDO,                                  )   Date: May 7, 2020
13                                                        )
     Defendant.                                           )   Judge: Hon. MORRISON C. ENGLAND, JR.
14                                                        )
15

16             On March 9, 2020, defendant Anthony J. Salcedo filed a Motion for Early Termination of
17   Supervised Release in the above case. ECF No. 274. The Probation officer in this case and the
18
     Government do not oppose this Motion. Pursuant to 18 U.S.C §3583(e)(1), the Court hereby
19
     TERMINATES the term of Supervised Release imposed in this case and discharges ANTHONY
20
     J. SALCEDO on May 7, 2020 for the reasons set forth above.
21

22             IT IS SO ORDERED.

23   Dated: May 8, 2020
24
25
26
27

28
     Order for Early Termination of Supervised Released         1                            U.S .v Anthony J. Salcedo
                                                                                                 2:11-cr 00353-MCE
     Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 9 of 28


1
2
3

4
5
6
7
8
9

10
11
12
13
14
15

16
17
                                                          EXHIBIT A
18
19
20
21

22
23
24
25
26
27

28
     Order for Early Termination of Supervised Released     1         U.S .v Anthony J. Salcedo
                                                                          2:11-cr 00353-MCE
     Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 10 of 28


1
2
3

4
5
6
7
8
9

10
11
12
13
14
15

16
17
18
19
20
21

22
23
24
25
26
27

28
     Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                       2:11-cr 00353-MCE
     Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 11 of 28


1
2
3

4
5
6
7
8
9

10
11
12
13
14
15

16
17
18
19
20
21

22
23
24
25
26
27

28
     Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                       2:11-cr 00353-MCE
     Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 12 of 28


1
2
3

4
5
6
7
8
9

10
11
12
13
14
15

16
17
18
19
20
21

22
23
24
25
26
27

28
     Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                       2:11-cr 00353-MCE
Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 13 of 28




Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                  2:11-cr 00353-MCE
Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 14 of 28




Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                  2:11-cr 00353-MCE
Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 15 of 28




Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                  2:11-cr 00353-MCE
Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 16 of 28




Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                  2:11-cr 00353-MCE
Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 17 of 28




Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                  2:11-cr 00353-MCE
Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 18 of 28




Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                  2:11-cr 00353-MCE
Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 19 of 28




Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                  2:11-cr 00353-MCE
Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 20 of 28




Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                  2:11-cr 00353-MCE
Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 21 of 28




Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                  2:11-cr 00353-MCE
Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 22 of 28




                                                     EXHIBIT B




Order for Early Termination of Supervised Released       1       U.S .v Anthony J. Salcedo
                                                                     2:11-cr 00353-MCE
Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 23 of 28




Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                  2:11-cr 00353-MCE
Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 24 of 28




Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                  2:11-cr 00353-MCE
Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 25 of 28




Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                  2:11-cr 00353-MCE
Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 26 of 28




Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                  2:11-cr 00353-MCE
Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 27 of 28




Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                  2:11-cr 00353-MCE
Case 2:11-cr-00353-MCE Document 281 Filed 05/08/20 Page 28 of 28




Order for Early Termination of Supervised Released   1        U.S .v Anthony J. Salcedo
                                                                  2:11-cr 00353-MCE
